In an action for divorce, plaintiff' appeals from so much of a judgment of the Supreme Court, Suffolk County, dated October 17, 1972, granting her a divorce as (1) limited alimony and child support to $150 a week, commencing with the entry of judgment; (2) as fixed the sum of $1,500 as and for counsel fees; and (3) as designated for defendant certain overnight, holiday and summer visitation rights with the three infant issue of the parties. Insofar as appealed from, judgment is modified by: (1) striking from the third decretal paragraph so much thereof as directs defendant to pay the sum of $75 per week for the support of the three infant issue of the marriage, and by substituting therefor a provision directing defendant to pay the sum of $35 per week for each child, making a total of $105 . a week for the children, such payments to continue until the respective child attains her majority, or marries, whichever is sooner; (2) adding to the third decretal paragraph an additional provision directing defendant to maintain and continue the Blue Cross and Blue Shield coverage for the three children, existing at the time of trial; and (3) striking the fifth decretal paragraph, which provides for payment of counsel fees of $1,500, and by substituting therefor a provision increasing such counsel fees to a total of $2,500, the balance due thereon to be payable within 30 days from the date of the.order,to be entered hereon. As so modified, the judgment is otherwise affirmed, with costs. In our opinion, the foregoing modifications of the judgment are justified by the record in this case. Munder, Acting P. J., Latham, Shapiro, Christ and Benjamin, JJ., concur.